Title: From George Washington to Brigadier General Alexander McDougall, 25 September 1777
From: Washington, George
To: McDougall, Alexander



Dr Sir
Camp 4 Miles from Pots Grove [Pa.] Septr the 25: 1777

I was favoured with Yours by the Bearer of this. I wish you to proceed with your Detachment to the best Grounds near Markleys, about Two Miles below Pennibeckers Mill on the Skippack Road & there remain for further Orders. From the present view of things, I think, I shall join you there or somewhere near It, with this Army. Mr Thomas, who has this in charge, says he is well acquainted with the Rout from your present post to Pennibeckers Mill, though he does not know Markley. You

will, I am certain, make every necessary inquiry & disposition & keep the most vigilant look out. I am Dr Sir Yr Most Obedt servt

Go: Washington


P.S. I have sent you a Map by Mr Thomas.

